DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 10 and 29 are objected to because of the following informalities:  
Regarding claims 2 and 29, the claims recite “UDF”.  It should be corrected as - - UPF - -
Appropriate correction is required.
Response to Argument
Applicant's arguments, filed 03/01/2022, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Claims 1-9, 17 and 19-20 are canceled.  
Claims 21-32 are added.
Claims 10-16, 18 and 21-32 are currently pending.
Applicant, on page 7 of the remark, states that independent claim 10 has been rewritten to incorporate the features from allowable claim 17. Hence, claim 10 is allowable over the combination of Narayanappa, Rajendran and Zhu.  Dependent claims 11 and 18 are allowable at least by virtue of their dependence on independent claim 10.  However, the Examiner respectfully disagrees.  The Examiner notes that the features of claim 17 and the newly added limitation of claim 10 are different.   Therefore, the Application is not allowable and placed in Final Office Action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over NARAYANAPPA et al.  (U.S. 20200120550) in view of RAJENDRAN et al. (U.S. 20180352092) and further in view of Zhu et al. (U.S. 20200383010) and further in view of Stammers et al. (U.S. 20180367321) and further in view of Li et al. (U.S. 20200162962).
For claim 10, NARAYANAPPA et al.  disclose a device, comprising: a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
detecting user equipment (UE) in a fifth generation (5G) network (at least [0048].   An 5G capable UE device may initiate an attachment procedure. 5G data sessions may be established for a 5G capable subscriber with 5G capable nodes in the network);
determining, by the processing system, that the UE has crossed a threshold and is leaving a coverage area of the 5G network (at least [0049].   The UE device may move to a different location that may be served by a target eNB (LTE) entity 420.);
discovering, by the processing system, a mobile management entity (MME) in a Long-Term Evolution (LTE) network covering an area that the UE is within (at least [0050]-[0051].  The UE device may initiate an S1 handover request to the MME 410.  The MME 410, e.g., a source MME, may generate and send a query to a DNS 428 to look up the DNS 428 for a peer MME. The DNS 428 may respond to the query at 430 with a list of peer MMEs serving the current tracking area, e.g., MMEs 432, 434, 436. The MME 410 may select a target MME from the list received from the DNS 428.);
transferring, by the processing system, metadata associated with the UE to the MME (at least [0052].   The MME 410 may initiate a handover of the data session to the MME 434. The handover message may include 5G data session details.  The MME 434 may select an SGW to handle the data session.)  However, NARAYANAPPA et al. do not disclose the UE has crossed a threshold and is leaving a coverage area of the 5G network; and handing over, by the processing system, cellular services to the LTE network; and providing access, by the processing system, to a Packet Data Network (PDN) through a Serving Gateway (SGW), a user data plane function (UDF), and a Packet Data Network Gateway Control / Session Management Function (PGW-C/SMF), after the handing over.
In the same field of endeavor, RAJENDRAN et al. disclose the UE has crossed a threshold and is leaving a coverage area of the 5G network (at least [0039].  Handoff from a 5G NR network to an LTE network, the terminal examines the handover threshold and decides when to handoff.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of NARAYANAPPA et al.  as taught by RAJENDRAN et al. for purpose of avoiding degradation in voice service due to packet loss.
In the same field of endeavor, Zhu et al. disclose handing over, by the processing system, cellular services to the LTE network (at least [0012], [0061] and claim 1.  In NR coverage area that does not support Voice (VoNR), when a voice call starts, the end device is redirected or performs an inter-RAT handover from NR to LTE when a dedicated bearer required for the voice call is set up. From then on, VoLTE will be used and the end device is served by the LTE network. However, after completion of a VoLTE call it is preferable to bring the end device back into the 5G service (e.g., to leverage the 5G network's data capacity) as soon as possible.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of NARAYANAPPA et al.  as taught by Zhu et al. for purpose of providing a good user experience for customers while maximizing the benefits of 5G connections.
In the same field of endeavor, Stammers et al. disclose providing access, by the processing system, to a Packet Data Network 140 (PDN) through a Serving Gateway 124 (SGW), and a Packet Data Network Gateway Control 122/ Session Management Function (PGW-C/SMF) (Please see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of NARAYANAPPA et al.  as taught by Stammers et al. for purpose of providing communications for application service.
In the same field of endeavor, Li et al. disclose providing access, by the processing system, to a Packet Data Network (PDN) (application severs) through a user data plane function (UDF) (please see Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of NARAYANAPPA et al.  as taught by Li et al. for purpose of adjusting subsequent congestion control according to the notification.
For claim 11, the combination of NARAYANAPPA et al., RAJENDRAN et al., Zhu et al., Stammers et al. and Li et al. disclose the device of claim 10.  NARAYANAPPA et al.  disclose wherein the MME provides services to the coverage area of the LTE network (at least [0049].   The UE device may move to a different location that may be served by a target eNB (LTE) entity 420.  The UE device may initiate an S1 handover request to the MME 410.  The MME 410, e.g., a source MME, may generate and send a query to a DNS 428 to look up the DNS 428 for a peer MME. The DNS 428 may respond to the query at 430 with a list of peer MMEs serving the current tracking area, e.g., MMEs 432, 434, 436. The MME 410 may select a target MME from the list received from the DNS 428.)
For claim 18, the combination of NARAYANAPPA et al., RAJENDRAN et al. and Zhu et al. disclose the device of claim 10.  NARAYANAPPA et al.  disclose wherein the processing system comprises a plurality of processors operating in a distributed computing environment (at least Fig. 1 and [0016]-[0017].  FIG. 1 illustrates an example long term evolution (LTE) network 100. The LTE network 100 may include a user equipment (UE) device 102, such as a mobile telephone.  The LTE network 100 may include an access network, e.g., an evolved universal mobile telecommunications system (UMTS) terrestrial radio access network (E-UTRAN) 104. The UE device 102 may communicate with the E-UTRAN 104 via a Uu interface. The E-UTRAN 104 may include one or more eNodeB (eNB) entities 106. The E-UTRAN 104 may include one or more next generation NodeB (gNB) devices 108. The gNB entities 108 may be in communication with the one or more eNB entities 106 via one or more X2 interfaces.)
For claim 29, the claim features similar to claim 10.  Therefore, the claim is also rejected for the same reasons in claim 10.
Claims 12 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over NARAYANAPPA et al.  (U.S. 20200120550) in view of RAJENDRAN et al. (U.S. 20180352092) and further in view of Zhu et al. (U.S. 20200383010) and further in view of Stammers et al. (U.S. 20180367321) and further in view of Li et al. (U.S. 20200162962) and further in view of Wang et al. (U.S. 20200245218).
For claim 12, the combination of NARAYANAPPA et al., RAJENDRAN et al., Zhu et al., Stammers et al. and Li et al. do not disclose the device of claim 10, wherein a network repository function (NRF) discovers the MME responsive to a message received from an access mobility management function (AMP) in the 5G network.
In the same field of endeavor, Wang et al. disclose a network repository function (NRF) discovers the MME responsive to a message received from an access mobility management function (AMP) in the 5G network (at least [0121].  When a handover occurs (refer to step 201 to step 203), the AMF queries a DNS server or an NRF based on the stored DCN ID, and obtains information of the target MME, for example, an identifier of the MME, and an access address of the MME.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of NARAYANAPPA et al.  as taught by Wang et al. for purpose of sending a handover request to the target MME.
For claim 30, the claim features similar to claim 12.  Therefore, the claim is also rejected for the same reasons in claim 12.
For claim 31, the combination of NARAYANAPPA et al., RAJENDRAN et al., Zhu et al., Stammers et al., Li et al. and Wang et al. disclose the device of claim 10.  NARAYANAPPA et al.  disclose wherein the metadata comprises status, heartbeat timer, Internet Protocol address, capacity, priority, load, locality, services supported, or a combination thereof (at least [0058].  The MME 510 may initiate a handover of the data session to the selected MME, e.g., the MME 536. The handover message may include 5G data session details. At 542, the MME 536 may select a SGW to handle the data session. Because the MME 536 is 5G capable, it may select an SGW that also has 5G capability. In the example shown in FIG. 5, an SGW 544 may lack 5G capability and may not be selected. The SGW 512 may be 5G capable and may be selected. During the handover procedure, the MME 536 may send 5G QoS to the SGW 512. A 5G capable PGW may also be selected. In the example shown in FIG. 5, a PGW 546 may lack 5G capability and may not be selected. The PGW 514 may be 5G capable and may be selected. With the MME 536, the SGW 512 and the PGW 514 selected, the MBR sent to the PGW 514 may have the same 5G QoS as the data session before the handover operation, and the data session may be continued with 5G QoS at 548.)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over NARAYANAPPA et al.  (U.S. 20200120550) in view of RAJENDRAN et al. (U.S. 20180352092) and further in view of Zhu et al. (U.S. 20200383010) and further in view of Stammers et al. (U.S. 20180367321) and further in view of Li et al. (U.S. 20200162962) and further in view of Wang et al. (U.S. 20200245218) and further in view of Shekhar et al. (U.S. 10235226).
For claim 13, the combination of NARAYANAPPA et al., RAJENDRAN et al., Zhu et al., Stammers et al., Li et al. and Wang et al. do not disclose the message is passed over a first Representational State Transfer (REST) Application Programming Interface (API).
In the same field of endeavor, Shekhar et al. disclose the message is passed over a first Representational State Transfer (REST) Application Programming Interface (API) (at least Col. 7, lines 26-41.  Prior to UE 202 attaching, AMF 118 transmits signal 2.01 to NRF 110. Signal 2.01 may be a REST GET request for discovery of NSSF 106 endpoints. For example, signal 2.01 may include a REST API call with a SQL statement such as "GET/nrf/v1/nrf-disco/search" which is parsed by NRF 110 from the REST call (e.g., a JSON object containing a SQL statement in a field) and then processed as a SQL statement. Here, the SQL statement is in fact a query for information related to NSSF 10633.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of NARAYANAPPA et al.  as taught by Shekhar et al. for purpose of supporting a service discovery function for service discovery.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over NARAYANAPPA et al.  (U.S. 20200120550) in view of RAJENDRAN et al. (U.S. 20180352092) and further in view of Zhu et al. (U.S. 20200383010) and further in view of Stammers et al. (U.S. 20180367321) and further in view of Li et al. (U.S. 20200162962) and further in view of Wang et al. (U.S. 20200245218) and further in view of Chou et al. (U.S. 20210176769).
For claim 14, the combination of NARAYANAPPA et al., RAJENDRAN et al., Zhu et al., Stammers et al. and Li et al., Wang et al. and Chou et al. disclose the device of claim 12.  Zhu et al. disclose AMF passing messages over an enhanced N26 interface to the MME (at least [0052].  ENB 125 may signal MME 316, which may utilize an N26 interface with AMF 306 to transfer information for UE 110.)  However, the combination of NARAYANAPPA et al., RAJENDRAN et al., Zhu et al. and Wang et al. do not disclose the transferring is performed by the AMF passing messages to the MME using a second REST API.
In the same field of endeavor, Chou et al. disclose the transferring is performed by the AMF passing messages to the MME using a second REST API (at least [0074]-[0047].  . The interfaces/reference points in the MEC system 500 may include internet protocol (IP) based connections, and may be used to provide Representational State Transfer (REST or RESTful) services, and the messages conveyed using the reference points/interfaces may be in XML, HTML, JSON, or some other desired format.   The CN 1020 may include an Nx interface, which is an inter-CN interface between the MME and the AMF 1021 in order to enable interworking between two CNs. Other example interfaces/reference points may include an N5g-EIR service-based interface exhibited by a 5G-EIR, an N27 reference point between the NRF in the visited network and the NRF in the home network; and an N31 reference point between the NSSF in the visited network and the NSSF in the home network.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of NARAYANAPPA et al.  as taught by Chou et al. for purpose of enabling interworking between two CNs.
Claims 15 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over NARAYANAPPA et al.  (U.S. 20200120550) in view of RAJENDRAN et al. (U.S. 20180352092) and further in view of Zhu et al. (U.S. 20200383010) and further in view of Stammers et al. (U.S. 20180367321) and further in view of Li et al. (U.S. 20200162962) and further in view of Wang et al. (U.S. 20200245218) and further in view of Watanabe et al. (U.S. 20210258766).
For claim 15, the combination of NARAYANAPPA et al., RAJENDRAN et al., Zhu et al., Stammers et al., Li et al. and Wang et al. do not disclose the NRF discovers the MME without using a domain name service (DNS) protocol.
In the same field of endeavor, Watanabe et al. disclose the NRF discovers the MME without using a domain name service (DNS) protocol (at least [0050].   The AMF 122 is to select a target MME (e.g., MME 112) as described in 3GPP TS 23.401, clause 4.3.8.3, using a TAI FQDN indicated in the Target eNB Identifier IE in order to transfer context for UE 102 to the MME complete the handover for the UE 102 session. To achieve this selection in accordance with embodiments herein, AMF 122 may also perform an NF Discover/response exchange (108) with NRF 128 using the NF Discover primitive that may include the TAI FQDN in order to retrieve the MME 112 information (e.g., IP address) from the NRF 128.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of NARAYANAPPA et al.  as taught by Watanabe et al. for purpose of retrieving the MME 112 information (e.g., IP address) from the NRF 128.
For claim 32, the claim has features similar to claim 15.  Therefore, the claims are also rejected for the same reasons in claim 15.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over NARAYANAPPA et al.  (U.S. 20200120550) in view of RAJENDRAN et al. (U.S. 20180352092) and further in view of Zhu et al. (U.S. 20200383010) and further in view of Stammers et al. (U.S. 20180367321) and further in view of Li et al. (U.S. 20200162962) and further in view of Wang et al. (U.S. 20200245218) and further in view of Dodd-Noble et al. (U.S. 20200007590).
For claim 16, the combination of NARAYANAPPA et al., RAJENDRAN et al., Zhu et al., Stammers et al., Li et al. and Wang et al. do not disclose the NRF and the AMF are virtual network elements.
In the same field of endeavor, Dodd-Noble et al. the NRF and the AMF are virtual network elements (at least [0016].   policy controller function 102, network exposure management function 104, policy controller function 102, network exposure management function 104, AMF 106, and network repository function 108 each are a service or function running on one or more virtual machines.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of NARAYANAPPA et al.  as taught by Dodd-Noble et al. for purpose of reducing the complexity and cost associated with the existing patchwork of varying levels of security.
Allowable Subject Matter
Claims 21-28 are allowed.
The following is an examiner' s statement of reasons for allowed:
For claim 21, the claim includes the features of claim 10 and the features from allowable claim 17.  Therefore, the claim is allowable over the prior arts.
For claims 22-28, the claims are dependent on claim 21.  Therefore, the claims are also allowed.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  05/30/2022